Per curiam.
The State Bar of Georgia charged Respondent with violating Standards 4, 21, 22, 23, 28, 44, 45, 61, 63, 65, and 68 of Bar Rule 4-102. The Bar filed a Notice of Discipline against Respondent pursuant to Bar Rule 4-208.1. While the Bar was not able to personally serve the Respondent with the Notice of Discipline, service was accomplished by the methods provided for in Bar Rule 4-208.2.
The Respondent having failed to respond to the Notice of Discipline within 20 days, that Notice is a final order pursuant to Bar Rules 4-208.1 and 4-208.3. Accordingly, it is hereby ordered that John E. Webster is disbarred from the practice of law in the State of Georgia.

All the Justices concur, except Benham, J., who dissents.